Title: From Abigail Smith Adams to Harriet Welsh, 14 January 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					
					Quincy 14 of Jan’ry 1817
				
				I know dear H. that you will be glad to learn that S. received a Letter last Evening from mr C. dated 6 Jan’ry. he was recovering Slowly, but his Blister proved a troublesome companion so bad the dr had forbiden him to write for more than a week he was not disposed to remove from his Lodgings untill he heard from here, then as soon as he was able he intended sitting out for Washington. his Sister had sent him two Letters which S had written to her since he left here, which was the latest out he had got, as two Letters came back after he went away. the people where he is, he says are very kind and attentive. A Captain, somebody I forget his Name who was a fellow Prisoner with him at Hallifax had found him out, and been to See him invited him to his House & promised to nurse him but as he was so well accommodated, he accepted the will for the deed—Susans Spirits are better & her face tho she has not left off her Bandage she has been this fortnight otherways unwell, so that I really feard She would have a fever—She hopes to be well enough to go to mrs Fosters next week & I hope Louisa will not See any Lyons in the way. She may go if She will both of them thank you for your kind invitation—I had a few lines by mr Coleman from C. She says She has  Sent you three Letters from John which She desires you to Send to me to read. mr C says he brought a packet for you which he sent you on Sunday night—I expect he will dine with us to day on his return from Boston the stiff Rumps would not lend him a Church to preach in at Washington. his Friends then resented it and applied to the Speaker of the House, for Congress Hall which was politely granted, & there he preachd to a respectable audience and a full house—Caroline lamented that mr D was absent both times.  C says the little one is quite a Beauty—poor Catharine I lament her situation. Caroline writes quite discourageing—adieu dear Harriet I write by the morning Candle Yours affecly burn my hasty mispelt scrawles, or I will Send You no more of them
				
					
				
				
					Susan prays You to Send the inclosed Letter to the office
				
			